PER CURIAM.
This appeal is from a final judgment dissolving the marriage of the parties and awarding appellee, inter alia, a portion of 98 acres and child support for the parties’ daughter.
*207We have heard oral argument in this cause and have carefully reviewed the record on appeal and the briefs submitted by the parties. Upon our consideration thereof, we conclude that appellant has failed to demonstrate reversible error in the proceedings below and we find ample evidence to support and substantiate the final judgment appealed herein. Accordingly, the same is affirmed.
RAWLS, C. J., and JOHNSON and MILLS, JJ., concur.